 

Exhibit 10.15

 

LEASE

 

This Lease, entered into as of the 23rd day of July, 2013, between Nine East,
LLC, hereinafter called "Landlord", and Eclat Pharmaceutical LLC, hereinafter
called "Tenant".

 

WITNESSETH:

 

1.Premises. Landlord, for an in consideration of the rents, covenants and
agreements hereinafter mentioned and hereby agreed to be paid, kept and
performed by Tenant, does hereby lease with covenant for quiet enjoyment to
Tenant, and Tenant hereby leases from Landlord office space in the building
known and numbered as 702 Spirit 40 Park Drive, Chesterfield, Missouri 63005,
located on ground in St. Louis County, Missouri, said space (hereinafter
referred to as the "leased premises") being more particularly described as Suite
108, and set forth on Exhibit A attached hereto and by reference made a part
hereof.

 

2.Use of Premises. The leased premises shall be used and occupied by Tenant,
subject to the conditions herein contained, for general office purposes only. In
no event shall the leased premises be used or occupied by the Tenant in any
manner contrary to law, zoning regulations, or recorded restrictions, if any.

 

3.Term. The term of this lease shall be for five (5) years, commencing on
November 1, 2013, and ending on October 31, 2018, both dates inclusive. Tenant
agrees to make material and/or color selections (when applicable) within 15 days
after being requested to do so by Landlord, failing which Landlord shall make
such material and/or color selection without Tenant's participation. If the
leased premises are not available or ready for occupancy at the stated
commencement date, and such unavailability or unreadiness is not occasioned or
caused by Tenant, then the commencement date shall be the first day of the month
succeeding the month in which the leased premises are available and ready for
occupancy, as evidenced by written notice given by Landlord to Tenant, and the
termination date shall be extended accordingly. In the event the commencement
and termination dates have been determined as aforesaid upon the demand of
either the Landlord or the Tenant, the parties hereto agree to execute a written
declaration expressing the specific commencement and termination dates. Subject
to the availability of the leased premises, the Tenant shall have the right
prior to the commencement date to enter upon the leased premises at reasonable
times for the purpose of preparing the leased premises for their intended use.
If, by mutual consent of the parties, Tenant takes possession of the leased
premises prior to the commencement date, then during such pre-term period,
Tenant shall pay rent as herein established on a pro rata basis and such
occupancy shall be under all of the terms and conditions of this lease, but such
pre-term occupancy shall not affect the lease term as herein otherwise
established.

 

4.Rent. Tenant shall, without deduction, abatement or setoff of any nature
whatsoever, pay to Landlord as fixed rent for the leased premises the sum of
Eighty Four Thousand Six Hundred Sixty ($84,660.00) Dollars per annum, in equal
monthly installments of Seven Thousand Fifty-Five ($7,055.00) Dollars each for
the period November 1, 2013 through October 31, 2016, and the sum Ninety Five
Thousand Two Hundred Forty Four ($95,244.00) Dollars per annum, in equal monthly
installments of Seven Thousand Nine Hundred Thirty Seven ($7,937.00) Dollars
each for the period November 1, 2016 through October 31, 2018, in advance and
without demand on the first day of each and every month throughout the term of
this lease. The rent shall be payable at the office of Landlord, or at such
other place as Landlord may from time to time designate in writing. The third
month's rent shall be due with the signing of this lease by Tenant. The first
two months of Tenant's rent shall be abated.

 

5.Rent Adjustments.

 

a.The Tenant shall pay to Landlord, as additional rent, the proportionate part
of any increases in real estate taxes levied, assessed or payable with respect
to the land and building of which the leased premises are a part over and above
the amount thereof levied, assessed or paid for the calendar year 2014 (Base
Year). Such additional rent by reason of tax increases shall be payable by
Tenant upon presentation to Tenant of copies of paid tax statements for the base
year and for the year for which payment is demanded. The proportion of such
increase payable by the Tenant shall be based on the ratio which the number of
rentable square feet of area occupied by the Tenant in the building bears to the
total number of rentable square feet of area in the entire building (Tenant's
Proportionate Share). If the term of this lease shall commence or terminate
other than on the first or last day of a calendar year, Tenant shall pay for
said calendar year, that portion of such increases in taxes, if any,
proportionate to the number of months of tenancy during such year. Tenant's
proportionate share of such taxes shall be paid within thirty (30) days after
receipt of an invoice from Landlord .

 

 

 

 

b.In the event that for any calendar year Landlord's Operating Expenses of the
building (including interior and exterior common areas) of which the leased
premises are a part shall exceed the Base Amount occurring during the calendar
year 2014 as evidenced by a statement of actual Operating Expenses prepared by
Landlord, Tenant shall pay Tenant's Proportionate Share (as defined in (a)
above) of such excess over the Base Amount as follows. For expenses which
Landlord has direct control over, in no event shall the total of such
Landlord-controlled expense increases exceed 5% over the total of
Landlord-controlled expenses for the previous year.

 

c.After the second calendar year, 2015, ending during the lease term, Tenant
shall within thirty (30) days after receipt of Landlord's statement of Operating
Expenses pay to Landlord in one lump sum, as additional rent, Tenant's
Proportionate Share of the increase, if any, in Operating Expenses for such
second calendar year over the Base Amount, prorated, however, on the basis of
thirty (30) days to the month if the first calendar year of the lease term shall
be less than twelve (12) months.

 

d.During the second and succeeding calendar years Tenant shall pay monthly in
advance, as additional rent for each such calendar year (or to the expiration
date of this lease, whichever first occurs), an amount per month equal to
one-twelfth (1/12th) of Tenant's Proportionate Share of Landlord's estimated
Operating Expenses for said calendar year over the Base Amount. The amount of
such additional rent not determined at the beginning of any calendar year shall
be brought current by Tenant with fifteen (15) days after the amount is
determined. If by reason of such advance monthly payments Tenant shall have paid
in excess of its Proportionate Share of excess Operating Expenses for the fiscal
year, Landlord will, when the amount of Operating Expenses for such calendar
year is determined, reimburse Tenant the amount of the excess paid. Should
Landlord fail to pay Tenant the excess paid within thirty (30) days, then Tenant
shall be entitled to credits in base rent until such time that the credit has
been offset from base rent. If it is determined that Tenant has not paid
Tenant's Proportionate Share in full by reason of such advance monthly payments,
then Tenant will pay the difference in one lump sum within fifteen (15) days
after receipt of Landlord's statement.

 

e.The Expenses shall mean all expenses and costs of operating the Building,
including, without limitation, the following costs: (a) wages of all employees
(including employment taxes and fringe benefits); (b) janitorial labor and
materials applicable to the common areas; (c) costs of building security
personnel and materials; (d) electricity, gas, sewer, water, trash disposal and
other utilities; (e) maintenance and repairs (including maintenance and service
contracts); (f) landscaping maintenance; (g) insurance premiums; (h) omitted;
(i) reasonable expenses of Landlord in attempting to reduce or limit real estate
and/or personal property taxes (any refunds to be credited against taxes in the
year received); 0) capital improvements to the extent necessary to comply with
applicable governmental rules and regulations, provided that said capital
improvements are amortized over their useful life; (k) expense of building
management fees customary in office buildings of comparable quality and
location; (1) capital expenses which reduce any component costs of Expenses
(such cost to be reasonably amortized by Landlord and Expenses to include only
the cost as so amortized over their useful life by Landlord during the calendar
year for which such computation is made; (m) legal and accounting fees. Expenses
shall not include: (o) costs of alterations of any tenant's premises; (p)
principal and interest payments on loans made on the security of the Building;
(q) costs of capital expenditures (except as provided above in this section; and
(r) leasing commissions and real estate broker's commissions.

 

 Page 2 

 

 

f.The Base Amount shall be equal to the total operating expenses as defined
herein for the calendar year 2014. The Base Amount, and all subsequent Lease
years shall be adjusted to reflect a 95% occupancy and use of the building. All
Operating Expenses shall be calculated by Landlord in accordance with Generally
Accepted Accounting Principles.

 

g.For the purpose of determining Tenant's Proportionate Share under this
Paragraph 5, it is agreed that the area contained in the leased premises is
5,291 rentable square feet and the rentable area of the building is 29,640
square feet and Tenant's Proportionate share is 17.85%.

 

6.Security Deposit. Tenant agrees to pay to Landlord the sum of Seven Thousand
Two

 

Hundred Sixteen ($7,216.00) Dollars prior to the commencement of the lease term
as security for the performance by the Tenant of the terms of this lease.
Landlord may retain said funds as their own (without being liable for interest)
and may use or apply the whole or any part thereof to the extent required for
the payment of any rent, additional rent or other sum as to which the Tenant is
in default under the lease, or for the payment of any amount which the Landlord
may be required to expend by reason of the Tenant's default in respect of any of
the terms of this lease. Upon Tenant's complying with all of the terms of this
lease and delivering possession of the leased premises to Landlord at the
termination of the lease term, Landlord shall pay over to Tenant the amount of
such security payment not therefore used or applied as herein provided. In the
event of a sale or transfer by Landlord of the building of which the leased
premises are a part, Landlord shall be relieved of its obligation to return the
security deposit if the purchaser or transferee of the building shall assume
Landlord's obligations under this lease with respect of the security deposit.
The Security Deposit is due with Tenant's signing of the Lease.

 

7.Services by Landlord. Landlord covenants and agrees:

 

a.To air condition and heat the leased premises 24 hours per day, 7 days per
week to reasonable temperatures for normal occupancy and use.

 

b.All utility services are provided.

 

c.To provide water for lavatory and drinking purposes in places designated by
the Landlord.

 

d.To provide maintenance services to keep the public areas of the building in
good order.

 

No interruption or malfunction of any of the services to be furnished by
Landlord hereunder shall constitute an eviction or disturbance of Tenant's use
and possession of the leased premises, or a breach by the Landlord of any of its
obligations hereunder, or render the Landlord liable for damages or entitle
Tenant to be relieved of any of its obligations hereunder (including obligation
to pay rent) or grant Tenant any right of setoff or recoupment. In the event of
any such interruption or malfunction of such services, however, Landlord agrees
to use best reasonable efforts to restore such service.

 

8.Utilities. Landlord shall pay for all electric service to the demised premises
for lighting, appliances, and normal business machines.

 

9.Repairs and Maintenance. Landlord shall, at its own cost and expense, except
as may be provided elsewhere herein, make all necessary repairs to the
corridors, lobby and structural members of the building of which the leased
premises is a portion, and to the equipment used to provide the services
furnished by the Landlord hereunder, unless any such damage is caused by acts or
omissions of Tenant, its officers, agents, employees or invitees, in which
event, Tenant shall bear the cost of such repairs. Tenant shall not injure the
leased premises or the building of the which the leased premises are a part, but
shall maintain the leased premises in a clean, attractive condition and in good
repair, except as to damage to be repaired by Landlord as provided above and
except for the cleaning services to be rendered by Landlord as provided above.
Tenant further covenants not to do or suffer any waste to the leased premises.

 

 Page 3 

 

 

10.Tenant's Improvements. No alteration, addition, improvement, or refinishing
of or to the leased premises shall be made by Tenant without the prior written
consent of the Landlord, said consent will not be unreasonably withheld. Any
alteration, addition or improvement made by the Tenant after such consent shall
have been obtained, and any fixtures installed by Tenant (including wall-to-wall
carpeting and wall paneling), shall become the property of the Landlord upon the
expiration or other sooner termination of this lease, and Tenant shall reimburse
Landlord for additional taxes and cleaning or maintenance expense, if any,
resulting from any such items.

 

Tenant shall not permit any mechanics' lien to be filed against the fee of the
leased premises or against the Tenant's leasehold interest in the premises by
reason of work, labor, services or material supplied or claimed to have been
supplied to the Tenant or anyone holding the leased premises through or under
the Tenant, whether prior or subsequent to the commencement of the term hereof.
If any such mechanics' lien shall at any time be filed against the leased
premises and Tenant shall fail to remove same within thirty (30) days
thereafter, it shall constitute a default under the provisions of this lease.

 

11.Damage or Destruction. The damage of, or destruction or injury to the leased
premises or the building of which the leased premises comprise a part, by fire
or the elements or other casualty which will render the premises unquestionable
untenantable for more than ninety (90) days, shall cause a termination of this
lease. Provided, however, that such damage, destruction or injury which will
render the leased premises unquestionably untenantable for more than 20% of the
unexpired term shall also, at the sole option of the Landlord, produce and work
a termination of this lease. Provided, further, that if such damage,
destruction, or injury to the premises shall be due to the act or negligence of
Tenant, its officers, agents or employees, the Landlord alone shall have the
option to produce and work a termination of this lease or to restore the
premises to substantially the same condition in which they existed prior to such
destruction, damage or injury.

 

Within thirty (30) days from the date of such damage, Landlord shall notify
Tenant, in writing, of Landlord's reasonable estimation of the length of time
within which material restoration can be made, and Landlord's determination
shall be binding to Tenant. For purposes of this Lease, the Building or Premises
shall be deemed "materially restored" if they are in such condition as would not
prevent or materially interfere with Tenant's use of the Premises for the
purpose for which it was being used immediately before such damage. If such
repairs cannot be made within ninety (90) days, Landlord and Tenant shall each
have the option of giving the other, at anytime within sixty (60) days after
such damage, notice terminating this Lease as of the date of such damage.

 

If Landlord and Tenant cannot agree as to the number of days the building or
leased premises are unquestionably untenantable, the fact shall be determined by
arbitration; the Landlord and Tenant shall mutually choose an arbitrator within
five (5) days after either has notified the other in writing of such damage. If
it is determined by arbitration, or by agreement between the Landlord and
Tenant, that said premises are not unquestionable untenantable for ninety (90)
days or 20% of the unexpired term, whichever is applicable, then Landlord shall
restore said premises to substantially the same condition in which they existed
prior to such damage, at Landlord's own expense, with all reasonable speed and
promptness, and in such case a just and proportionate part of said rental shall
be abated until said premises have been restored, provided, however, that in the
event the damage to said premises has not resulted in a termination of this
lease under the above provisions and such damage is caused by the act of Tenant,
as aforesaid, during such period of restoration or rebuilding there shall be no
rent abatement hereunder. In determining what constitutes reasonable speed and
promptness, consideration shall be given to delays caused by strikes, adjustment
of insurance, and other causes beyond the Landlord's control. In no event shall
the Landlord be required to restore any alterations, additions or improvements
made by or for the Tenant and not required by this lease to be furnished by
Landlord, nor any trade fixtures, furniture, equipment or other property
belonging to Tenant.

 

 Page 4 

 

 

12.Liability. Except for claims caused by Landlord's gross negligence and
willful misconduct, Landlord shall not be responsible or liable to the Tenant
for any injury or damage to person or property caused by gasoline, oil, steam,
gas, electricity, hurricane, tornado, earthquake, flood, wind or similar storms
and disturbances, nor water, rain or snow which may be upon any sidewalk or any
entranceway or which may leak or flow from the roof, skylight, trap door, sewer,
gas mains or any sub surface area or opening in the building of which the leased
premises constitute a part; nor for loss resulting from theft or mysterious
disappearance; nor from any interference with light or air. Except for claims
caused by Landlord's gross negligence and willful misconduct Landlord shall not
be liable for any personal injury to Tenant, its officers, agents, employees and
invitees, nor any other occupant of any part of the leased premises, nor for any
damages to any property of the Tenant or of any other occupant of any part of
the leased premises, irrespective of how such injury or damage may be caused,
whether from action of the elements or acts of negligence of the Landlord or
occupants of adjacent properties.

 

13.Waiver of Subrogation. Notwithstanding anything herein to the contrary,
Landlord and Tenant, and all parties claiming under them, hereby mutually
release and discharge the other from all claims arising from or caused by any
hazard covered by property insurance on the leased premises. Owner and Tenant
shall and hereby do agree to a mutually waiver of subrogation for fire and
extended property insurance.

 

14.Condemnation.

 

a.If the whole or any part of the leased premises shall be taken for any public
or any quasi-public use under any statute or by right of eminent domain, or by
purchase under threat of condemnation, then this lease shall automatically
terminate as of the date that title shall be taken.

 

b.If any part of the building of which the leased premises comprise a part or
any parking area adjacent thereto, shall be so taken and this lease shall not be
terminated under the provisions of sub-paragraph (a) above, then Landlord shall
have the option to terminate this lease upon ninety (90) days notice to Tenant
if continued operation of the remaining structure or improvements is
uneconomical in Landlord's sole discretion.

 

c.In any event, all compensation awarded or paid upon such a total or partial
taking shall belong to and be the property of the Landlord without any
participation by the Tenant; provided, however, that nothing contained herein
shall be construed to preclude the Tenant from prosecuting any claim directly
against the condemning authority in such condemnation proceeding for loss of
business, depreciation to, damage to, or cost of removal of, or for the value of
trade fixtures, furniture, and other personal property belonging to the Tenant;
provided, however, that no such claim shall diminish or otherwise adversely
affect the Landlord's award.

 

15.Right of Entry. Landlord, and its duly authorized agent, employees and
contractors shall have access to the leased premises at all reasonable times for
the purpose of inspecting the same and making necessary repairs or replacements
as called for hereunder or as the Landlord shall elect to undertake for the
safety, preservation, benefit or welfare of the building of which the leased
premises constitute a part or other tenants thereof, or for exhibiting the
building for sale, lease or financing, provided 24 hour notice be given to
Tenant.

 

16.Restrictions on Use. The Tenant shall not allow, permit or suffer any noise,
smoke or odor to escape from the leased property in a manner, which will disturb
other occupants of the building, or occupy the leased property in such manner as
to disturb the peaceful and quiet occupancy of the other tenants of the building
or constitute a public or private nuisance. No sign, fixture, advertisement or
notice shall be displayed, inscribed, painted or affixed by Tenant on any part
of the inside or outside of the building without the prior written consent of
the Landlord. Tenant shall not install any draperies, shades or venetian blinds
visible from the exterior of the building, unless the color, materials, shape,
style and size have been approved by the Landlord. Tenant shall not install or
permit the installation of vending machines in the leased property, without the
prior written consent of the Landlord. Movement in and out of the building of
furniture or office equipment, or dispatch or receipt by the Tenant of any
merchandise or materials, shall be done only during the hours designated by the
Landlord and by means of elevator and exit designated by the Landlord.

 

 Page 5 

 

 

17.Rules. The Landlord shall have the right, from time to time, to make,
establish and promulgate reasonable rules and regulations for the building of
which the leased premises comprise a part and the occupants and tenants thereof,
and Tenant hereby covenants that it will observe, keep and comply with such
rules and regulations.

 

18.Assignment and Subletting. Tenant shall not assign or encumber this lease,
nor sublet nor permit the leased premises or any part thereof to be used by
others, without first obtaining the prior written consent of the Landlord in
each instance. Such consent shall not be unreasonably withheld by the Landlord.
No such consent by the Landlord, nor the acceptance of an assignee, subtenant or
occupant as a Tenant shall release the Tenant from the further performance by
the Tenant of the covenants in this lease or be construed to relieve the Tenant
from obtaining the consent in writing of the Landlord to any further assignment
or subletting. In any event, Tenant shall remain primarily liable on this lease
for the entire term hereof and shall in no way be released from the full and
complete performance of all of the terms, conditions, covenants and agreements
herein contained. This lease may be assigned by Landlord, in which event upon
assumption of Landlord's duties and obligations hereunder by the assignee.
Landlord shall be relieved of any further obligations and duties under this
lease.

 

19.Surrender upon Termination. At the expiration of the lease term, Tenant shall
surrender the leased premises in as good condition as they were at the beginning
of the term, reasonable wear and tear excepted. Notwithstanding any provision of
law or any judicial decision to the contrary, no notice shall be required to
terminate the term of this lease as herein provided, and the term of this lease
shall expire on the termination date herein mentioned without notice being
required from either party. In the event that Tenant or any party holding under
Tenant shall holdover the leased premise beyond the expiration of the term of
this lease, whether by limitation or forfeiture, such party shall pay one and
one-half (1 '/2) times rent hereunder during such holdover period. Provided,
however, that if Tenant shall remain in possession of the leased premises beyond
the expiration of the term with the express consent of the Landlord, then such
possession shall be as a month-to-month Tenant at the same rent as the last
month of the lease term, and the provisions of this lease shall be applicable.
Prior to termination of this lease, or any extension thereof, if Tenant is not
in default on any obligation or covenant under this lease. Tenant may remove its
office supplies and movable office furniture and equipment from the leased
premises, and shall promptly repair any damage caused by such removal.

 

20.Default. The following events shall be deemed to be events of default by
Tenant under this lease. (i) There shall be no cure period for any monetary
default, (ii) if Tenant shall fail to comply with any term, or provision, or
covenant of this lease, other than the payment of rent, and shall not cure such
default within ten (10) days after written notice thereof to Tenant, (iii) if
Tenant shall become insolvent or shall make a transfer in fraud of its creditors
or shall make an assignment for the benefit of its creditors, (iv) if Tenant
shall file a petition under any section or chapter of the National Bankruptcy
Act, as amended, or under any similar law or statute of the United States or any
state thereof, or Tenant shall be adjudicated bankrupt or insolvent in
proceedings filed against Tenant thereunder, (v) if a receiver or trustee shall
be appointed for all or substantially all of the assets of Tenant or (vi) if
Tenant shall desert or vacate any substantial portion of the leased premises.

 

Upon the occurrence of any such event of default, Landlord shall have the option
to pursue any one or more of the following remedies (as well as any other
remedies provided by law) without any notice or demand whatsoever.

 

a.Declare immediately due and payable the entire amount of the rent then
remaining to be paid under this lease for the balance of the lease term.

 

b.Enter upon and take possession of the leased premises by summary proceedings,
force or in any other manner, and disposes, expel, and remove the Tenant and any
other person who may be occupying the leased premises or any part thereof
(including changing or altering the locks and other security devices) and remove
and expel any personal property or trade fixtures located therein, all without
being liable to any prosecution therefore or for any damages resulting
therefrom. Such re-entry and/or repossession by Landlord shall not terminate
this lease nor relieve Tenant of its obligations under this lease, including its
obligation to pay rent (whether or not the time for payment of rent has been
accelerated). In the event of such re-entry or repossession by Landlord,
Landlord shall also have the option to relet the leased premises as agent for
Tenant, (in the name of Landlord or in the name of Tenant) at any rent and for
any term readily obtainable and receive the rent thereof, in which event Tenant
shall be given credit for any rents that may arise by reason of such re-letting
(after first deducting all repossession costs, brokerage commissions, legal
expenses, attorney fees and all other expenses in cleaning, repairing and
altering the premises for re-letting).

 

 Page 6 

 

 

c.Forfeit and terminate this lease forthwith. In the event of such termination,
Tenant shall immediately surrender the leased premises to Landlord and if Tenant
fails to do so, Landlord may enter upon and take possession of the leased
premises and expel or remove Tenant and any other person who may be occupying
said premises or any part thereof, and any personal property or trade fixtures
located therein. In the event of the forfeiture of this lease as herein
provided. Tenant agrees that the security deposit being held by Landlord
hereunder shall be forfeited to Landlord as liquidated damages for Tenant's
default, which liquidated damages shall be in addition to and not in lieu of any
unpaid rent or any other damages accruing to Landlord by reason of the violation
by Tenant of any of the terms, provisions and covenants of this lease.

 

Tenant hereby waives demand for rent, demand for possession, notice of
forfeiture, notice of termination and any and all other demands or notices
required by law.

 

Pursuit by Landlord of any of the foregoing remedies or any other remedy
provided by law shall not constitute a forfeiture or waiver of any rent due to
Landlord hereunder or of any damages accruing to Landlord by reason of the
violation by Tenant of any of the terms, provisions and covenants of this lease.
In no event shall Tenant be relieved from its obligation to pay the rentals
specified in this lease by reason of a surrender of possession, termination of
this lease or in any other manner whatsoever, unless specifically agreed to in
writing by Landlord.

 

No waiver by landlord of any violation or breach of any of the terms, provisions
and covenants of this lease shall be deemed or construed to constitute a waiver
of any other violation or breach of any of the terms, provisions and covenants
herein contained. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default, shall not be deemed or construed to
constitute a waiver is such default.

 

If Landlord incurs any expenses, including court costs and attorneys fees, as a
result of a default by Tenant under this lease then such expenses shall be
reimbursed by Tenant as additional rent, whether or not such default is
subsequently cured.

 

Tenant's delinquent payments shall bear interest at the rate of 18 % per annum
from the date of delinquency until paid.

 

21.Subordination and Attornment. Tenant hereby agrees to the provisions set out
in Exhibit "B" attached hereto and incorporated by reference as is fully set out
herein.

 

22.Insurance. For claims caused by Tenant's negligence, Tenant shall, at
Tenant's expense, maintain during the term, and all extensions thereof,
comprehensive public liability insurance and property damage insurance under
policies issued by insurers licensed to do business in the State of Missouri
with limits of not less than One Million ($1,000,000.00) for bodily injury,
death or for damage or injury to or destruction of property (including the loss
of use thereof) for any occurrence typically insured under a standard
comprehensive general liability policy. Tenant's policies shall name Landlord,
its agents, servants and employees as designated additional insureds. Tenant
shall supply Landlord with copies of said policies or with certificates or
insurance evidencing such coverage.

 

 Page 7 

 

 

23.Estoppel Certificates. The Landlord and Tenant shall certify in writing the
status of this lease and the rent payable hereunder, at any time, upon ten (10)
days' written notice. Such certificate shall be in a form reasonable
satisfactory to a prospective purchaser or mortgagee of the fee title, or
assignee of or subtenant under the lease.

 

24.Notices. Any notice under this lease shall be in writing and shall be deemed
to be duly given if delivered personally or mailed by registered or certified
mail, addressed to the Landlord at the address at which it receives rent and
addressed to the Tenant at the leased property.

 

25.Headings and Definitions.

 

a.It is agreed that the headings and phrases as to the contents of particular
paragraphs of this lease are inserted only as a matter of convenience and for
reference, and in no way are or are intended to be a part of this lease, or in
any way to define, limit or describe the scope or intent of the particular
paragraph to which they refer.

 

b.Where, in this instrument, pronouns, or words indicating the singular number,
appear, such words shall be considered as masculine, feminine or neuter pronouns
or words indicating the plural number, and vice versa, where the context
indicates the propriety of such use.

 

26.Modifications. Landlord and Tenant agree that this lease contains the entire
agreement between them and shall not be modified in any manner, except by an
instrument in writing signed by each of them.

 

27.Benefit. The lease shall inure to the benefit of and be binding upon the
Landlord and Tenant and their respective heirs, executors, administrators,
successors and such assigns and sub-leases as may be permitted hereunder.

 

28.Authorization. Each individual executing this lease on behalf of a Limited
Liability Corporation, represents and warrants that he has been authorized to do
so by the Managers of such corporation.

 

29.Tenant Charges. Tenant agrees to bear 0% of the cost of constructing the
leased premises as set forth in Exhibit A attached hereto and by reference make
a part hereof

 

30.Default by Landlord. In the event of any default hereunder by Landlord,
Tenant agrees that no action will be taken as a result thereof unless or until
written notice of the default has been given to Landlord and to the holder of
any Deed of Trust encumbering the building whose name and address have been
previously supplied to Tenant, in writing, and Landlord or such Deed of Trust
holder shall have been given a reasonable time to cure the default.

 

31.Sale of Building by Landlord. In the event of any sale of the building in
which the leased premises are located by Landlord, Landlord shall be relieved of
any liability under any and all of its covenants and obligations contained in or
derived from this lease arising out of any act, occurrence or omission occurring
after the consummation of such sale, and the purchaser shall be deemed, without
any further agreement between the parties, and any such purchaser, to have
assumed and agreed to cam/ out any and all of the covenants and obligations of
Landlord under this lease.

 

32.Construction of Premises. Landlord will, at its cost and expense, finish the
space in accordance with Exhibit "A", attached hereto, on a "turnkey" basis,
utilizing materials from Landlord's standard material selections, unless
otherwise agreed upon in writing. New paint and carpet shall be mutually
selected by Landlord and Tenant. Tenant approves the space plan attached to this
Lease.

 

 Page 8 

 

 

33.Rent Payment. All rents shall be payable to:

 

Nine East, L.L.C.
c/o Wellington Management Corp.
707 Spirit 40 Park Drive, Suite 140
Chesterfield, MO 63005

 

34.Right of First Refusal. Provided Tenant is not in default under the terms and
conditions of this Lease, Tenant shall have a Right of First Refusal on the
vacant spaces in the building which arc Suite 100 (3,051 rsf), Suite 105 (844
rsf) and Suite 120 (8,822 rst). Landlord shall inform Tenant in writing of the
basic lease terms it is willing to enter into a lease with a third party in the
vacant space listed above, and Tenant shall have 5 business days from such
notice to accept such terms and lease the space. In the event Tenant does not
notify Landlord in writing of Tenant's acceptance of the lease terms as provided
herein within ten business days of Landlord's notification to Tenant, Tenant
shall he deemed to have waived its Right of First Refusal on that space.

 

35.Tenant Signage. Landlord, at Landlord's expense, agrees to provide Tenant
with interior marquee directory signage in the building nearest Tenant's main
entrance.

 

36.Brokers. Prior disclosure has been made to the parties, and Landlord and
Tenant agree, that no other Broker has been involved with this Lease, other than
Scott C. Jenkins of Scott Jenkins Company and John H. Rothert, Spirit Realty Co,
(Owner/Broker), both of which represent the Seller, and Steven Rees of Rees
Realty, representing the Tenant. Seller is responsible for payment of brokers
commission.

 

This lease consists of 36 paragraphs, numbered consecutively.

 

THIS LEASE CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE
PARTIES.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above mentioned.

 

LANDLORD:   TENANT: ONE WEST, L.L.C.   Eclat Pharmaceutical LLC           By:
/s/ John Rothert   By: /s/ Michael Anderson   John Rothert     Michael Anderson
          Date: July 23, 2013   Date: July 23, 2013

 

 Page 9 

 

 

Exhibit A - Space Plan

 

 

 

 

EXHIBIT B

 

Subordination and Attornment

 

Tenant agrees that upon delivery to it by any mortgagee of the leased premises
of a 'non-disturbance letter', as same is defined below, that this lease and
Tenant's interest in this lease shall be subordinated to any mortgage, deed of
trust or other method of financing or refinancing now or hereafter encumbering
the leased premises, the land underlying the leased premises and/or the building
of which the leased premises comprise a part; and to all renewals,
modifications, replacements, consolidations and extensions thereof. Tenant
further agrees that in such event it will execute and deliver any and all
documents necessary to evidence the subordination of its rights under this lease
as aforesaid. The `non-disturbance letter' referred to above shall be a letter
from the holder of any such mortgage, deed of trust or other security instrument
to the effect that in the event of a foreclosure or other action taken under any
such security instrument that this lease and the rights of Tenant hereunder
shall not be disturbed, diminished or interfered with, but shall continue in
full force and effect so long as Tenant shall not be in default hereunder.

 

 11 

 

 

[tex10-15.jpg] 

 

 12 



